Exhibit 10.1

 

[g96821kg01i001.jpg]

 

Note: # 30278

 

LOAN AND SECURITY AGREEMENT

 

Between

 

BMO HARRIS EQUIPMENT FINANCE COMPANY, as Lender

 

And

 

ROCKFORD CORPORATION, as Borrower

Q3 CONTRACTING, INC.

ARB, INC.

STELLARIS LLC

as Co-Borrower(s)

 

Dated as of April 28, 2014

 

Confidential

 

--------------------------------------------------------------------------------


 

BMO Harris Equipment Finance Company

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is made as of the 28th day
of April, 2014 by and between BMO Harris Equipment Finance Company, a Wisconsin
corporation (“Lender”), and Rockford Corporation (“Borrower”) And Q3
Contracting, Inc., ARB, Inc., Stellaris LLC as (‘‘Co-Borrowers’’).

 

Borrower has requested a loan from Lender in order to finance the purchase of
the equipment described on Schedule A hereto, and Lender has agreed to make such
loan to Borrower on the terms and conditions set forth herein.

 

Capitalized terms used herein without definition shall have the meanings
assigned to them in Schedule B attached hereto.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties do hereby agree as follows:

 

SECTION 1.                                             ADVANCE OF LOAN.

 

Section 1.1.                                           Loan.  On the terms and
conditions hereinafter set forth, the parties agree that Lender shall lend to
Borrower the principal sum of $15,400,000.00 (the “Loan”).  The principal amount
of the Loan shall be limited to 100.00% of Borrower’s cost of acquiring the
Equipment and other related property with respect to which such Loan is to be
made.  Amounts borrowed and repaid hereunder may not be redrawn.

 

Section 1.2.                                           Promissory Note.  The
obligation to repay the Loan shall be evidenced by a promissory note payable by
Borrower to the order of Lender in the form agreed to by Lender and executed and
delivered by Borrower on the Closing Date (the “Promissory Note”).

 

Section 1.3.                                           Interest and Maturity;
Rate Adjustment.  The Promissory Note shall bear interest, be payable and mature
as set forth therein.  The annual interest rate on the Promissory Note shall be
computed on an actual days elapsed/360 basis; that is, by applying the ratio of
the annual interest rate over a year of 360 days, multiplied by the outstanding
principal balance, multiplied by the actual number of days the principal balance
is outstanding compounded on a monthly basis.  All interest payable under this
Note is computed using this method.  If Borrower fails to fully execute and
return the Loan Documents within 5 business days of the original date of this
Agreement, Lender shall have the right to adjust the interest rate applicable to
the Promissory Note to reflect any increase in the LIBOR Swap Rate as of the
date Borrower does, in fact, execute the Loan Documents over the LIBOR Swap Rate
originally used in setting the interest rate applicable to the Promissory Note.

 

SECTION 2.                                             PAYMENTS AND PREPAYMENTS.

 

Section 2.1.                                           Scheduled Payments
Borrower shall make the scheduled payments on the dates (each a “Payment Date”)
set forth in the Promissory Note.  Payments will be credited on the date
actually received and applied as provided herein.  All principal, interest and
other amounts due under the Promissory Note, this Agreement and the other Loan
Documents which remain unpaid shall become due on the Maturity Date.

 

Section 2.2.                                           Optional Prepayments
Borrower shall have the right on any Payment Date, upon ten (10) days’ prior
written notice to Lender, to prepay the Loan (in whole or in part).  Such notice
to Lender shall specify the Payment Date on which such prepayment shall occur
and the amount to be prepaid.  If Borrower exercises its right of prepayment or
the Loans become due and payable pursuant to Section 8, Borrower shall pay to
Lender the specified principal amount, all accrued interest thereon to the date
of prepayment, plus a prepayment premium equal to the applicable percentage of
the principal amount prepaid set forth below (the “Prepayment Premium”):

 

1

--------------------------------------------------------------------------------


 

IF PREPAID DURING THE PERIOD:

 

PERCENTAGE OF PRINCIPAL
AMOUNT PREPAID:

 

 

 

 

 

From the date of the Promissory Note to the first anniversary

 

2.00

%

 

 

 

 

After the first anniversary to the second anniversary

 

1.00

%

 

 

 

 

Anytime after the second anniversary of the Promissory Note

 

0.00

%

 

Section 2.3.                                           Payments upon Casualty. 
Borrower shall promptly notify Lender of the theft, loss, destruction or
irreparable damage of or to the Collateral or any material portion thereof.  Any
amounts received by Borrower which constitute payment as a result of such theft,
loss, destruction or irreparable damage of or to the Collateral, or other event
or circumstance resulting in the payment of amounts with respect to the
Collateral out of the ordinary course, shall, at the option of Lender in its
sole and absolute discretion (i) be retained by Borrower to repair or replace
the applicable Collateral, or (ii) be remitted to Lender for application to the
prepayment (in whole or in part, as applicable) of the principal of the
Promissory Note, and the remaining payments due under such Promissory Note shall
be reduced pro rata to reflect any such partial prepayment.  For the avoidance
of doubt, the theft, loss, destruction or irreparable damage of or to the
Collateral shall not relieve Borrower from any Obligation under this Agreement
or the Promissory Note, except as expressly provided for herein.  Borrower
assumes and shall bear the entire risk of the theft, loss, destruction or damage
to the Collateral from any cause, whether or not insured.

 

Section 2.4.                                           Application of Payments.

 

(a)                                            Payments in the Ordinary Course. 
Provided that no Default or Event of Default has occurred and is continuing, the
amounts from time to time received by Lender from Borrower with respect to the
Promissory Note shall be applied: first, to any unpaid costs or expenses of
Lender incurred pursuant to this Agreement; second, to unpaid late charges and
Prepayment Charges due from Borrower; third, to interest then due and payable on
such Promissory Note; fourth, to principal in accordance with the terms of such
Promissory Note; fifth, to any other amounts then due and owing hereunder.

 

(b)                                            Payments Following an Event of
Default.  If an Event of Default has occurred and is continuing, any amounts
received by Lender from Borrower may, at Lender’s discretion, be applied: first,
to the payment of all expenses and charges, including the expenses of any sale,
lease or other disposition of the Collateral, attorneys’ fees, court costs and
any other expenses incurred or advances made by Lender in the exercise of its
rights and remedies; second, to the payment of the Obligations in such order as
Lender shall determine in its sole discretion; and third, to the payment of any
surplus thereafter remaining to Borrower or to whosoever may be entitled
thereto.

 

SECTION 3.                                             SECURITY.

 

Section 3.1.                                           Grant of Security
Interest.  To secure the prompt and complete payment of all indebtedness owing
at any time by Borrower to Lender and the observance and performance of each
covenant, condition or obligation of whatsoever nature to be performed or
observed by Borrower under this Agreement, the Promissory Note and each of the
other Loan Documents, including in respect of any and all loans or other
financial accommodations made at any time by Lender (collectively, the
“Obligations”), Borrower hereby grants Lender a first priority security interest
in and to all right, title and interest of Borrower, whether now owned or
existing or hereafter created, acquired or arising, and wherever located in the
following (collectively, the “Collateral”):

 

(a)                                      the equipment as more specifically
identified on Schedule A hereto, as amended from time to time, and all
accessions, substitutions, attachments, accessories, tools, parts, supplies,
replacements of and additions to each of such items described on said
Schedule A, whether added now or later (collectively, the “Equipment”);

 

(b)                                      all products and produce of any of the
Equipment described herein;

 

(c)                                       all accounts, chattel paper, general
intangibles, instruments, rents, monies, payments, and all other rights, arising
out of a sale, lease, consignment or other disposition of any of the Equipment
described herein;

 

2

--------------------------------------------------------------------------------


 

(d)                                      all proceeds, cash and non-cash
(including insurance proceeds), from the sale, destruction, loss, or other
disposition of any of the Equipment described herein, and sums due from a third
party who has damaged or destroyed the Equipment or from that party’s insurer,
whether due to judgment, settlement or other process; and

 

(e)                                       all records and data, operating
manuals, warranties and similar rights relating to any of the Equipment
described herein, whether in the form of a writing, photograph, microfilm,
microfiche, or electronic media, together with all of Borrower’s right, title,
licenses and interests in and to all computer software required to utilize,
create, maintain, and process any such records or data on electronic media.

 

Borrower agrees that this Agreement shall create a continuing security interest
in the Collateral, which shall remain in effect until the indefeasible payment
in full of the Promissory Note and payment and performance in full of all of the
Obligations.  Borrower agrees to take whatever actions are requested by Lender
to perfect and continue Lender’s security interest in the Collateral.  Borrower
agrees that, with respect to the Collateral, Lender shall have all of the rights
and remedies of a secured party under the applicable Uniform Commercial Code. 
Borrower hereby authorizes Lender, without the consent or signature of Borrower,
to amend Schedule A hereto in connection with any change in the Collateral and
to file at any time and from time to time UCC financing statements and any
amendments thereto describing the Collateral.

 

Section 3.2.                                           Right of Setoff.  To the
extent permitted by Applicable Law, Lender reserves a right of setoff in all of
Borrower’s accounts with Lender (whether checking, savings, or some other
account).  This includes all accounts Borrower holds jointly with someone else
and all accounts Borrower may open in the future (excluding any IRA or Keogh
accounts, or any trust accounts for which setoff is prohibited by law). 
Borrower authorizes Lender, to the extent permitted by Applicable Law, to charge
or setoff all sums owing on the Obligations against any and all such accounts,
and, at Lender’s option, to administratively freeze all such accounts to allow
Lender to protect Lender’s charge and setoff rights provided in this paragraph. 
Borrower agrees that for purposes of this Section 3.2, the term “Lender”
includes BMO Harris Bank N.A., its subsidiaries and Affiliates.

 

Section 3.3.                                           Notices to Lender. 
Borrower will promptly notify Lender in writing at Lender’s address shown on the
signature page hereof (or such other address as Lender may designate from time
to time) prior to any (a) change in Borrower’s name; (b) change in Borrower’s
assumed business name(s); (c) change in the management of the Borrower;
(d) change in the authorized signer(s); (e) change in Borrower’s principal
office address; (f) change in Borrower’s state of organization;  (g) conversion
of Borrower to a new or different type of business entity; or (h) change in any
other aspect of Borrower that directly or indirectly relates to any agreements
between Borrower and Lender.  No change in Borrower’s name or state of
organization will take effect until after Lender has received notice.

 

Section 3.4.                                           Enforceability of
Collateral.  To the extent the Collateral consists of accounts, chattel paper,
or general intangibles, as defined by the applicable Uniform Commercial Code,
the Collateral is enforceable in accordance with its terms, is genuine, and
fully complies with all applicable laws and regulations concerning form, content
and manner of preparation and execution, and all persons appearing to be
obligated on the Collateral have authority and capacity to contract and are in
fact obligated as they appear to be on the Collateral.  At the time any account
becomes subject to a security interest in favor of Lender, the account shall be
a good and valid account representing an undisputed, bona fide indebtedness
incurred by the account debtor, for merchandise held subject to delivery
instructions or previously shipped or delivered pursuant to a contract of sale,
or for services previously performed by Borrower with or for the account
debtor.  So long as this Agreement remains in effect, Borrower shall not,
without Lender’s prior written consent, compromise, settle, adjust, or extend
payment under or with regard to any such accounts.  There shall be no setoffs or
counterclaims against any of the Collateral, and no agreement shall have been
made under which any deductions or discounts may be claimed concerning the
Collateral except those disclosed to Lender in writing.

 

Section 3.5.                                           Location of Collateral. 
Except for vehicles, and except otherwise in the ordinary course of Borrower’s
business, Borrower agrees to keep the Collateral (or to the extent the
Collateral consists of intangible property such as accounts or general
intangibles, the records concerning the Collateral) at Borrower’s address shown
on the signature page hereof or at such other locations as are acceptable to
Lender.  With respect to Collateral consisting of vehicles, Borrower will keep
the Collateral at such address or other locations except for routine travel. 
Upon Lender’s request, Borrower will deliver to Lender in form satisfactory to
Lender a schedule of real properties and Collateral locations relating to
Borrower’s operations, including without limitation the following:  (a) all real
property Borrower owns or is purchasing; (b) all real property Borrower is
renting or leasing; (c) all storage facilities Borrower owns, rents, leases, or
uses; and (d) all other properties where Collateral is or may be located. 
Borrower is strictly prohibited from allowing any Collateral to cross the
U.S./Mexican border into Mexico or be located in Mexico.

 

3

--------------------------------------------------------------------------------


 

Section 3.6.                                           Removal of Collateral. 
Except in the ordinary course of Borrower’s business, Borrower shall not remove
the Collateral from its existing location without Lender’s prior written
consent.  To the extent the Collateral consists of vehicles or other titled
property, Borrower shall not take or permit any action to re-title such vehicles
or other titled property in any state or jurisdiction other than the state in
which such vehicle or property was initially titled without Lender’s prior
consent and without duly noting Lender’s lien on the certificate of title and
making such filings, if any, prescribed by law to perfect Lender’s Lien. 
Borrower shall, whenever requested, advise Lender of the exact location of the
Collateral.

 

Section 3.7.                                           Transactions Involving
Collateral.  Except for inventory sold or accounts collected in the ordinary
course of Borrower’s business, or as otherwise provided for in this Agreement,
Borrower shall not sell, offer to sell, or otherwise transfer or dispose of the
Collateral.  So long as no Event of Default has occurred under this Agreement,
Grantor may sell inventory, but only in the ordinary course of its business and
only to buyers who qualify as a buyer in the ordinary course of business.  A
sale in the ordinary course of Borrower’s business does not include a transfer
in partial or total satisfaction of a debt or any bulk sale.  Borrower shall not
pledge, mortgage, encumber or otherwise permit the Collateral to be subject to
any lien, security interest, encumbrance, or charge, other than the security
interest provided for in this Agreement, without the prior written consent of
Lender.  This includes security interests even if junior in right to the
security interests granted under this Agreement.  Unless waived by Lender, all
proceeds (cash and non-cash) from any disposition of the Collateral (for
whatever reason) shall be held in trust for Lender and shall not be commingled
with any other funds; provided however, this requirement shall not constitute
consent by Lender to any sale or other disposition.  Upon receipt, Borrower
shall immediately deliver any such proceeds to Lender.

 

Section 3.8.                                           Fixtures.  Except as
disclosed to Lender in writing, no portion of the Collateral is or will be
attached to real estate in such a manner that the same may become a fixture as
defined in the applicable Uniform Commercial Code.

 

Section 3.9.                                           Borrower’s Right to
Possession and to Collect Accounts.  So long as no Event of Default has occurred
and is continuing, the Borrower, and the Borrower only, may have possession and
beneficial use of the Equipment and other tangible personal property
constituting the Collateral and may use it in any lawful manner not inconsistent
with this Agreement or the other Loan Documents, provided that Borrower’s right
to possession and beneficial use shall not apply to any Collateral where
possession of the Collateral by Lender is required by law to perfect Lender’s
security interest in such Collateral.  At any time and even though no Event of
Default exists, Lender may, to the extent applicable, exercise its rights to
collect the accounts and to notify account debtors to make payments directly to
Lender for application to the Obligations.  If Lender at any time has possession
of any Collateral, whether before or after an Event of Default, Lender shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral if Lender takes such action for that purpose as Borrower shall
request or as Lender, in Lender’s sole discretion, shall deem appropriate under
the circumstances, but failure to honor any request by Borrower shall not of
itself be deemed to be a failure to exercise reasonable care.  Lender shall not
be required to take any steps necessary to preserve any rights in the Collateral
against prior parties, nor to protect, preserve or maintain any security
interest given to secure the Obligations.

 

Section 3.10.                                            Lender Expenditures. 
If any action or proceeding is commenced that would materially affect Lender’s
interest in the Collateral or if Borrower fails to comply with any provision of
this Agreement, the Promissory Note or any Loan Documents, Lender on Borrower’s
behalf may (but shall not be obligated to) take any action that Lender deems
appropriate in order to protect the Collateral, including but not limited to
discharging or paying all taxes, liens, security interests, encumbrances and
other claims, at any time levied or placed on the Collateral and paying all
costs for insuring, maintaining and preserving the Collateral.  All such
expenditures incurred or paid by Lender for such purposes will bear interest at
the rate charged under the Promissory Note from the date incurred or paid by
Lender to the date of repayment by Borrower.  All such expenses will become a
part of the Obligations secured hereby and, at Lender’s option, will (A) be
payable on demand; (B) be added to the balance of the Promissory Note and be
apportioned among and be payable with any installment payments to become due
during either (1) the term of any applicable insurance policy; or (2) the
remaining term of the Promissory Note; or (C) be treated as a balloon payment
which will be due and payable at the Promissory Note’s maturity.  Such right
shall be in addition to all other rights and remedies to which Lender may be
entitled upon the occurrence of an Event of Default.

 

SECTION 4.                                             CONDITIONS PRECEDENT.

 

Section 4.1.                                           Conditions to Making
Loan.  The obligation of Lender to make the Loan as set forth in Section 1.1
hereof is expressly conditioned upon Borrower causing to be done or providing to
Lender, in a manner satisfactory to Lender, the following on or prior to the
date on which Lender is to advance the Loan hereunder:

 

(a)                                      resolutions of the board of directors
or other governing body or validly authorized committee of Borrower, certified
by the Secretary or an Assistant Secretary of Borrower, duly authorizing the
borrowing of funds hereunder, the grant

 

4

--------------------------------------------------------------------------------


 

of security, and the execution, delivery and performance of this Agreement, the
Promissory Note and the other Loan Documents;

 

(b)                                      the Promissory Note in the amount of
such Loan, duly executed on behalf of Borrower;

 

(c)                                       evidence satisfactory to Lender as to
due compliance with the insurance provisions of Section 6.4 hereof;

 

(d)                                      UCC financing statements (as required),
duly filed in the office of the Secretary of State of the appropriate state with
respect to the Collateral;

 

(e)                                       to the extent requested by Lender, a
landlord waiver or collateral access agreement in a form acceptable to Lender
with respect to the real property where the Collateral is located allowing
Lender access to the Collateral on such property; and

 

(f)                                        such other documents and instruments
and other actions, and such filings to perfect a valid, first priority security
interest granted by Borrower to Lender with respect to the Collateral, shall
have been made and taken as may be reasonably required by Lender and its
counsel.

 

SECTION 5.                                             REPRESENTATIONS AND
WARRANTIES.

 

Borrower hereby represents and warrants that:

 

Section 5.1.                                           Business Status and
Information.  Borrower has the form of business organization specified on the
signature page hereof, and is duly organized, validly existing and in good
standing under the laws of its state of formation and is duly qualified and
authorized to transact business as a foreign person in good standing in each
other state in which the failure to so qualify would have Material Adverse
Effect.  The exact legal name, jurisdiction of organization, Federal Employer
Identification Number and Organizational Number of Borrower specified on the
signature page hereof are true and correct.

 

Section 5.2.                                           Power and Authority. 
Borrower has the power and authority to enter into and perform its obligations
under this Agreement and the other Loan Documents.  The acquisition of the
Equipment, the borrowing hereunder and the execution, delivery and performance
of this Agreement, the Promissory Note and the other Loan Documents (a) have
been duly authorized by all necessary action on the part of Borrower; (b) do not
require the approval or consent of any stockholder, partner, member, trustee or
holder of any indebtedness or obligations of Borrower except such as have been
duly obtained; (c) do not and will not contravene any law, governmental rule,
regulation or order now binding on Borrower, or the organizational documents of
Borrower, or contravene the provisions of, or constitute a default under, or
result in the creation of any lien or encumbrance upon the property of Borrower
under any material agreement for borrowed money to which Borrower is a party or
by which it or its property is bound, and (d) do not and will not require the
consent or approval of, the giving of notice to, the registration with, or the
taking of any other action in respect of, any Federal, state or foreign
governmental authority or agency by or with respect to Borrower, except as
provided herein.

 

Section 5.3.                                           Enforceability.  This
Agreement and the Promissory Note constitute, and all other Loan Documents when
entered into will constitute, the legal, valid and binding obligations of
Borrower enforceable against Borrower in accordance with the terms hereof and
thereof, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or affecting the
enforcement of creditors’ rights generally.

 

Section 5.4.                                           No Actions.  There is no
action or proceeding before any court, arbitrator, administrative agency or
other governmental authority pending or threatened against or affecting Borrower
that, if adversely determined, could have a Material Adverse Effect.

 

Section 5.5.                                           Title to Collateral. 
Borrower holds good and marketable title to the Collateral, free and clear of
all liens and encumbrances except for the lien of this Agreement.  No financing
statement covering any of the Collateral is on file in any public office other
than those which reflect the security interest created by this Agreement or to
which Lender has specifically consented.  Upon the filing in the appropriate
public offices of a Uniform Commercial Code financing statement naming Borrower
as debtor, and

 

5

--------------------------------------------------------------------------------


 

Lender as secured party, and describing the Collateral, Lender will have a
valid, perfected first priority security interest in the Collateral.  Borrower
shall defend Lender’s rights in the Collateral against the claims and demands of
all other Persons.

 

Section 5.6.                                           Full Disclosure; No
Material Adverse Effect.  No information contained in any Loan Document, the
financial statements provided to Lender by Borrower or any other written
statement furnished by or on behalf of Borrower under any Loan Document, or to
induce Lender to execute the Loan Documents, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.  Since the date of the last financial statements delivered
by Borrower to Lender no event has occurred which could have a Material Adverse
Effect.  No Default or Event of Default has occurred and is continuing.

 

Section 5.7.                                           No Violation of Law. 
Borrower is not in violation of any Applicable Law, and Borrower has obtained
all licenses, permits, franchises or other governmental authorizations necessary
for the ownership of its properties and the conduct of its business.

 

Section 5.8.                                           Environmental
Compliance.  The Collateral has not been, and will not be so long as the
Collateral remains subject to the lien of this Agreement, used in violation of
any federal, state and local statutes, regulations, rules or ordinances relating
to the protection of human health or the environment (“Environmental Laws”).

 

SECTION 6.                                             COVENANTS OF BORROWER.

 

Borrower covenants and agrees as follows:

 

Section 6.1.                                           Maintenance of Business. 
Borrower shall preserve and keep in full force and effect its existence, rights
(charter or statutory), franchises, and licenses necessary for the proper
conduct of its business.

 

Section 6.2.                                           Maintenance of
Properties.  Borrower shall, and shall cause others to, maintain, preserve and
keep its property, plant and equipment (including the Equipment) in good repair,
working order and condition (ordinary wear and tear excepted), eligible for
manufacturer’s certification, as applicable, and shall from time to time make
all needed and proper repairs, renewals, replacements and additions thereto so
that at all times the efficiency thereof shall be fully preserved and
maintained.

 

Section 6.3.                                           Liens.  Without the prior
written consent of Lender, Borrower shall not permit or cause to exist against
the Collateral any liens, encumbrances or claims (“Liens”) other than the Lien
created by this Agreement and the other Loan Documents.  Borrower shall notify
Lender immediately upon receipt by a responsible officer of Borrower of written
notice of any lien, attachment or judicial proceeding affecting the Collateral
in whole or in part.  If the Collateral is subjected to a lien which is not
discharged within fifteen (15) days, Borrower shall deposit with Lender cash, a
sufficient corporate surety bond or other security satisfactory to Lender in an
amount adequate to provide for the discharge of the lien plus any interest,
costs, Borrower fees or other charges that could accrue as a result of
foreclosure or sale of the Collateral.  In any contest Borrower shall defend
itself and Lender and shall satisfy any final adverse judgment before
enforcement against the Collateral.  Borrower shall name Lender as an additional
obligee under any surety bond furnished in the contest proceedings.

 

Section 6.4                                        Insurance.  So long as any of
the Obligations remain outstanding, Borrower shall at its own expense and in a
form approved by Lender (a) obtain and maintain a Special Form, “all risks”
policy of Property Insurance for the full replacement cost of the Collateral and
as determined by Lender, said policy to identify Lender as an additional
insured; (b) maintain Commercial General Liability Insurance, specifying Lender
as a named additional insured (but without any responsibility to pay premiums) 
including coverage for bodily injury, property damage, products/completed
operations and broad form contractual liability for all obligations undertaken
under this Agreement and insuring against all claims, demands or actions arising
out of or in connection with the use, operation or maintenance of the Collateral
and covering the full operation thereof, with the limits of such policy or
policies to be in an amount not less than $2,000,000 per occurrence and
$2,000,000 in the aggregate, unless other limits are agreed to in writing.  In
the event that the Borrower has less than the above stated limits for Commercial
General Liability Insurance, but has an umbrella policy covering the same risks
and providing coverage in excess of the above stated limits either alone or in
combination with the amount of coverage provided under Borrower’s Commercial
General Liability Insurance policy, Borrower may, as an alternative, add Lender
as a named additional insured on the umbrella policy; (c) if requested by
Lender, procure and maintain such other insurance, including products liability
insurance in such an amount as shall be required by Lender, and procure and
maintain in full force and effect at all times worker’s compensation insurance
which shall cover any and all Claims for injury to any worker, employee, or
agent of Borrower arising out of use, operation or maintenance of the
Collateral.  (d)  Additional insurance requirements: (i) each insurer

 

6

--------------------------------------------------------------------------------


 

shall waive any right of set-off against Lender, and any rights of subrogation
against Lender or any other deduction, whether by attachment or otherwise, in
respect of any liability of Borrower; (ii) each insurer shall agree, by
endorsement upon the policy or policies issued by it or by independent
instrument furnished to Lender, that it will give Lender thirty (30) days’
written notice before the policy in question shall lapse or be altered or
cancelled; (iii) Borrower shall furnish Lender with certificates or other
satisfactory evidence of maintenance of the insurance required hereunder and
with respect to any renewal policy or policies shall furnish certificates
evidencing such renewal not less than 30 days prior to the expiration date of
the original policy or renewal policies; (iv) as to Lender’s interest in such
insurance, no act or omission of Borrower or any of its officers, agents,
employees or representatives shall affect the obligations of the insurer to pay
the full amount of any loss; (v)  Borrower hereby appoints Lender as Borrower’s
attorney-in-fact to make claim for, receive payment of, and execute and endorse
all documents, checks or drafts for loss or damage or returned or unearned
premiums under any insurance policy relating to the Collateral.  (e)  The
proceeds of insurance shall, at the option of Lender be applied: (i) toward the
replacement, restoration or repair of the Collateral; or (ii) toward payment of
the obligations of Borrower under this Agreement and the Promissory Note.  (f) 
Lender’s Right to Procure Insurance: In case of failure of Borrower to procure
or maintain insurance as herein specified, Lender shall have the right, but
shall not be obligated, to effect such insurance, and in such event, the cost
thereof shall be repaid to Lender with the next installment of principal and
interest due under this Agreement, and failure to repay the same shall carry
with it the same consequence, including the applicable late charge and Default
Rate interest provided in the Promissory Note.

 

Section 6.5.                                           Further Assurance. 
Borrower shall promptly execute and deliver to Lender such further documents,
instruments and assurances and take such further action as Lender may from time
to time reasonably request in order to carry out the intent and purpose of this
Agreement and to establish and protect the rights and remedies created or
intended to be created in favor of Lender hereunder; including, without
limitation, the execution and delivery of any document reasonably required and
payment of all necessary costs (including recording fees, title transfer fees,
documentary or stamp taxes and all other costs or fees), to perfect and maintain
the validity, effectiveness and priority of the Liens created or intended to be
created by this Agreement and any Loan Document.  Borrower irrevocably appoints
Lender to execute documents necessary to transfer title if there is an Event of
Default.

 

Section 6.6.                                           Notices.  Borrower shall
provide written notice to Lender, promptly, and in any event within five
(5) days, after the occurrence of (a) any Default or Event of Default, and
(b) any event or circumstance that could have a Material Adverse Effect.

 

Section 6.7.                                           Financial Statements. 
Borrower agrees that for so long as the Loan is outstanding, Borrower shall
deliver or cause to be delivered to Lender (a) as soon as practicable, and in
any event within 45 days after the end of each quarterly period (other than the
fourth quarterly period) for each fiscal year of Borrower, the balance sheet of
Borrower as of the end of such quarterly period together with the related
statements of income and expenses for such quarterly period, all in reasonable
detail and prepared in accordance with generally accepted accounting principles
consistently applied throughout the period involved, and certified by Borrower’s
chief financial officer; and (b) as soon as practicable, and in any event within
90 days after the close of each fiscal year of Borrower, the balance sheet of
Borrower as of the end of such fiscal year together with related statements of
income and surplus for such fiscal year, all in reasonable detail and prepared
in accordance with generally accepted accounting principles consistently applied
throughout the period involved, and certified by Borrower’s chief financial
officer; and (c) with reasonable promptness, such other data and information
relating to the business, operations, affairs, assets or properties of Borrower
or any of its subsidiaries or relating to the ability of Borrower to perform its
obligations under this Agreement, the Promissory Note and the other Loan
Documents as from time to time may be reasonably requested by Lender.

 

Section 6.8.                                           Books and Records;
Inspection of Collateral.  Borrower will maintain proper books of record and
account in conformity with GAAP (or, in the case of any interim financial
statements, prepared substantially in accordance with GAAP subject to normal
year end adjustments) and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Borrower.  Lender and
Lender’s designated representatives and agents shall have the right at all
reasonable times to enter into and upon the premises where the Equipment and
other Collateral may be located for the purpose of inspecting the same or
observing its use.  Lender will be granted access to Borrower’s records relating
to the maintenance and use of the Equipment and other Collateral and shall have
the right to inspect and make copies of the same.

 

Section 6.9.                                           Indemnification. 
Borrower shall indemnify, defend and hold harmless Lender, its successors and
assigns, and their respective directors, officers, employees, agents,
accountants, attorneys and Affiliates (each, an “Indemnified Party”), from and
against any and all claims, actions and suits of any kind, nature or description
whatsoever, liabilities, losses and expenses, including (without limitation)
court costs and reasonable attorneys’ fees and expenses, arising, directly or
indirectly, in connection with this Agreement or any of the other Loan Documents
or the enforcement thereof, or the Equipment or other Collateral, including the
acquisition, ownership, manufacture, delivery, installation, acceptance, return,
use, possession, control, operation, maintenance,

 

7

--------------------------------------------------------------------------------


 

storage and condition of the Equipment or other Collateral, and any claims based
in negligence, strict or absolute liability or liability in tort, environmental
liability or infringement (except those determined by final decision of a court
of competent jurisdiction to have been directly and primarily caused by the
gross negligence or willful misconduct of such Indemnified Party).  The
obligations of Borrower under this Section shall survive payment in full of the
Promissory Note and expiration of this Agreement.

 

Section 6.10.                                            Taxes and Assessments. 
Borrower will pay when due all Taxes, including, without limitation, Taxes and
assessments upon the Equipment and other Collateral, its use or operation, upon
this Agreement, upon the Promissory Note or upon any of the other Loan
Documents.  Borrower may withhold any such payment or may elect to contest any
such tax or assessment if Borrower is in good faith conducting an appropriate
proceeding to contest the obligation to pay and so long as Lender’s interest in
the Collateral is not jeopardized in Lender’s sole opinion.  Borrower further
agrees to furnish Lender with evidence that such Taxes, assessments, and
governmental and other charges have been paid in full and in a timely manner.

 

Section 6.11.                                            Compliance with Law.
 Borrower shall comply promptly with all Applicable Laws, including, without
limitation, Environmental Laws and all laws, ordinances, rules and regulations
of all Governmental Authorities, now or hereafter in effect, applicable to the
ownership, manufacture, use or disposition of the Equipment and other
Collateral.  Borrower hereby releases and waives any future claims against
Lender for indemnity or contribution in the event Borrower becomes liable for
cleanup or other costs under any Environmental Laws, and agrees to indemnify and
hold harmless Lender against any and all claims and losses resulting from a
breach of this provision of this Agreement.  The indemnity obligations of
Borrower under this Section shall survive payment in full of the Promissory Note
and expiration of this Agreement.

 

Section 6.12.                                            Use of Proceeds. 
Borrower shall use the proceeds of the Loan solely to finance Borrower’s
purchase of the Equipment.

 

Section 6.13.                                            Patriot Act
Compliance.  Borrower agrees to promptly furnish to Lender all documentation and
other information requested by Lender which may be required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act.  Borrower
is and will remain in full compliance with all such laws, including, without
limitation, ensuring that no person who owns a controlling interest in or
otherwise controls Borrower is or shall be (a) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control (“OFAC”), Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation, or (b) a person designated under Section 1 of Executive Order
No. 13,224 (September 24, 2001), any related enabling legislation or any other
similar Executive Orders.

 

No financial covenants.

 

SECTION 7.                                             DEFAULT.

 

Section 7.1.                                           Events of Default.  The
occurrence of any of the following shall constitute an “Event of Default”
hereunder:

 

(a)                                      any payment of principal, interest or
Prepayment Charge on the Promissory Note, or any payment of any other amount
owing under this Agreement or any other Loan Document, in any case, that is not
received by Lender within ten (10) days after such payment is due; or

 

(b)                                      any representation, warranty,
certification or statement of fact made by Borrower in this Agreement or any
other Loan Document is untrue, incorrect or misleading in any material respect
when made; or

 

(c)                                       other than as set forth in
clauses (a) or (b), any failure by Borrower to observe or perform any covenant
to be observed or performed by Borrower under this Agreement, the Promissory
Note or any other Loan Document, and such failure shall continue unremedied for
ten (10) days after receipt by Borrower of a written notice thereof from Lender
and demanding the same to be remedied; or

 

(d)                                      (i) commencement of any case or other
proceeding seeking liquidation, reorganization or other relief with respect to
Borrower or its debts under any bankruptcy, insolvency or other similar law now
or hereafter in effect, or the appointment of a trustee, receiver, liquidator,
custodian or other similar official of Borrower or any part of its property
(unless, if involuntary, the proceeding is dismissed within 60 days), or (ii) an
attachment shall be levied against any of Borrower’s property or a receiver
shall be appointed for any of Borrower’s property, or (iii) Borrower shall admit
in writing

 

8

--------------------------------------------------------------------------------


 

its inability to pay its debts generally as they come due, or (iv) Borrower
shall make a general assignment for the benefit of creditors, or (v) Borrower
shall suspend business, or (vi) Borrower shall take any corporate action to
authorize any of the foregoing; or

 

(e)                                       (i) any transfer, sale or conveyance
of the voting equity capital in Borrower or any guarantor occurs which results
in a change in control of the Borrower or any guarantor or (ii) any transaction
of merger or consolidation or sale of substantially all assets occurs which
results in a change in control of the Borrower or any guarantor (for purposes
hereof, “voting equity capital” shall mean equity or ownership interests of any
class or classes, the holders of which are ordinarily, in the absence of
contingencies, entitled to elect a majority of the corporate directors or
Persons performing similar functions); or

 

(f)                                        any guarantor of the Obligations
under this Agreement or the Promissory Note defaults on any obligation to
Lender, or any of the Events of Default listed in clauses (d) or (e) occurs with
respect to any such guarantor or any such guarantor disclaims or repudiates its
obligations as guarantor hereunder; or

 

(g)                                       any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect, or any of the
Loan Documents is declared to be null and void, or for any reason the Equipment
or any of the other Collateral shall fail to be subject to a valid and perfected
first priority Lien in favor of Lender, except as expressly permitted by the
terms thereof; or

 

(h)                                      any event occurs or condition exists
which is specified as an event of default under any other note, lease, contract,
borrowing or agreement to which Borrower or any guarantor is a party; or

 

(i)                                          any event occurs or condition
exists which, in the sole judgment of Lender, could have a Material Adverse
Effect, or if Lender believes the prospect of payment or performance by Borrower
under this Agreement, the Promissory Note or any other Loan Document is
impaired, or if Lender in good faith believes itself to be insecure.

 

SECTION 8.                                             REMEDIES.

 

Upon the occurrence of an Event of Default hereunder, Lender shall have all of
the rights of a secured party under the applicable Uniform Commercial Code. 
Lender may, at its option, declare this Agreement to be in default and at any
time thereafter may do any one or more of the following, all of which are hereby
authorized by Borrower:

 

Section 8.1.                                           Non-Bankruptcy Defaults. 
When any Event of Default described in Section 7.1 has occurred and is
continuing (other than an Event of Default described in subsection (d) of
Section 7.1), Lender may, by notice to Borrower, (a) declare the entire
principal of and the accrued interest on the Promissory Note to be immediately
due and payable and thereupon the Promissory Note, including both principal and
interest and all other Obligations payable under the Loan Documents, shall be
and become immediately due and payable without further demand, presentment,
protest or notice of any kind plus an amount equal to the Prepayment Charge
together with such additional default interest, charges and fees as set forth in
the Promissory Note, and (b) to the extent applicable, terminate any obligation
of the Lender to extend further credit pursuant to any of the terms hereof.

 

Section 8.2.                                           Bankruptcy Defaults. 
When any Event of Default described in subsection (d) of Section 7.1 has
occurred and is continuing, then (a) the entire principal of and the accrued
interest on the Promissory Note and all other Obligations payable under the Loan
Documents shall immediately become due and payable without presentment, demand,
protest or notice of any kind plus an amount equal to the Prepayment Charge
together with such additional default interest charges and fees as set forth in
the Promissory Note, and (b) to the extent applicable, any obligation of the
Lender to extend further credit pursuant to any of the terms hereof shall
immediately terminate.

 

Section 8.3.                                           Assemble Collateral. 
Lender may require Borrower to deliver to Lender all or any portion of the
Collateral and any and all certificates of title and other documents relating to
the Collateral.  Lender may require Borrower to assemble the Collateral and make
it available to Lender at a place to be designated by Lender.  Lender also shall
have full power to enter upon the property of Borrower to take possession of and
remove the Collateral.  If the Collateral contains other goods not covered by
this Agreement at the time of repossession, Borrower agrees Lender may take such
other goods, provided that Lender makes reasonable efforts to return them to
Borrower after repossession.

 

9

--------------------------------------------------------------------------------


 

Section 8.4.                                           Sell Collateral.  Lender
shall have full power to sell, lease, transfer, or otherwise deal with the
Collateral and proceeds (cash and non-cash) thereof in Lender’s own name or that
of Borrower.  Lender may sell the Collateral at public auction or private sale. 
Unless the Collateral threatens to rapidly decline in value or is of a type
customarily sold on a recognized market, Lender will give Borrower, and other
Persons as required by law, reasonable notice of the time and place of any
public sale, or the time after which any private sale or any other disposition
of the Collateral is to be made.  However, no notice need be provided to any
Person who, after an Event of Default occurs, enters into and authenticates an
agreement waiving that Person’s right to notification of sale.  The requirements
of reasonable notice shall be met if such notice is given at least ten (10) days
before the time of the sale or disposition.  All expenses relating to the
disposition of the Collateral, including without limitation the expenses of
retaking, holding, insuring, preparing for sale and selling the Collateral,
shall become a part of the Obligations secured by this Agreement and shall be
payable on demand, with interest at the Default Rate applicable to the
Promissory Note from date of expenditure until repaid.

 

Section 8.5.                                           Appoint Receiver.  Lender
shall have the right to have a receiver appointed to take possession of all or
any part of the Collateral, with the power to protect and preserve the
Collateral, to operate the Collateral preceding foreclosure or sale, and to
collect the payments, rents, income and revenues from the Collateral and apply
such proceeds, over and above the cost of the receivership, against the
Obligations or as the court may direct.  The receiver may serve without bond if
permitted by law.  Lender’s right to the appointment of a receiver shall exist
whether or not the apparent value of the Collateral exceeds the Obligations by a
substantial amount.  Employment by Lender shall not disqualify a person from
serving as a receiver.

 

Section 8.6.                                           Collect Payments, Rents
Income and Revenues.  Lender, either itself or through a receiver, may collect
the payments, rents, income, and revenues from the Collateral.  Lender may at
any time in Lender’s sole discretion transfer any Collateral into Lender’s own
name or that of Lender’s nominee and receive the payments, rents, income, and
revenues therefrom and hold the same as security for the Promissory Note or
apply it to payment of the Promissory Note in such order of preference as Lender
may determine.  If and to the extent the Collateral consists of accounts,
general intangibles, insurance policies, instruments, chattel paper, choses in
action, or similar property, Lender may demand, collect, receipt for, settle,
compromise, adjust, sue for, foreclose, or realize on the Collateral as Lender
may determine, whether or not the Obligations or Collateral is then due.  For
these purposes, Lender may, on behalf of and in the name of Borrower, receive,
open and dispose of mail addressed to Borrower; change any address to which mail
and payments are to be sent; and endorse notes, checks, drafts, money orders,
documents of title, instruments and items pertaining to payment, shipment, or
storage of any Collateral.  To facilitate collection, Lender may notify account
debtors and obligors on any Collateral to make payments directly to Lender.

 

Section 8.7.                                           Obtain Deficiency.  If
Lender chooses to sell any or all of the Collateral, Lender may obtain a
judgment against Borrower for any deficiency remaining on the Obligations due to
Lender after application of all amounts received from the exercise of the rights
provided in this Agreement.  Borrower shall be liable for a deficiency even if
the transaction described in this subsection is a sale of accounts or chattel
paper.

 

Section 8.8.                                           Election of Remedies. 
Except as may be prohibited by Applicable Law, all of Lender’s rights and
remedies, whether evidenced by this Agreement, the Promissory Notes, or by any
other Loan Document or writing, shall be cumulative and may be exercised
singularly or concurrently.  Election by Lender to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or to
take action to perform an obligation of Borrower under this Agreement, after
Borrower’s failure to perform, shall not affect Lender’s right to declare an
Event of Default and exercise its remedies.

 

Section 8.9.                                           No Duties.  The powers
conferred upon the Lender hereunder are solely to protect its interest in the
Collateral and shall not impose on it any duty to exercise such powers.  This
Agreement constitutes an assignment of rights only and not an assignment of any
duties or obligations of Borrower in any way related to the Collateral and the
Lender shall have no duty or obligation to discharge any such duty or
obligation.  The Lender shall have no responsibility for taking any necessary
steps to preserve rights against any parties with respect to any Collateral or
initiating any action to protect the Collateral against the possibility of a
decline in market value.  Neither the Lender nor any party acting as agent or
attorney for the Lender shall be liable for any acts or omissions or for any
error of judgment or mistake of fact or law.

 

Section 8.10.                                           Other Rights and
Remedies.  Lender may exercise any other right or remedy available to it under
this Agreement, the Promissory Note, the other Loan Documents or Applicable Law,
or proceed by appropriate court action to enforce the terms hereof or to recover
damages for the breach hereof or to rescind this Agreement in whole or in part.

 

Section 8.11.                                           Attorneys’ Fees;
Expenses; No Remedy Exclusive.  Borrower agrees to pay upon demand all of
Lender’s costs and expenses, including Lender’s attorneys’ fees and Lender’s
legal expenses, incurred in connection with the enforcement of this Agreement. 
Lender may hire or pay someone else to help enforce this Agreement, and Borrower
shall pay the costs and expenses

 

10

--------------------------------------------------------------------------------


 

of such enforcement.  Costs and expenses include Lender’s attorneys’ fees and
legal expenses whether or not there is a lawsuit, including attorneys’ fees and
legal expenses for bankruptcy proceedings (including efforts to modify or vacate
any automatic stay or injunction), appeals, and any anticipated post-judgment
collection services.  Borrower also shall pay all court costs and such
additional fees as may be directed by the court Borrower hereby waives any and
all existing or future claims to any offset against the sums due under this
Agreement, the Promissory Note or the other Loan Documents and agrees to make
the payments regardless of any offset or claim which may be asserted by Borrower
or on its behalf in connection with this Agreement.

 

Section 8.12.                                           No Waiver.  The failure
by Lender to exercise, or delay in the exercise of, the rights granted hereunder
upon any Event of Default shall not constitute a waiver of any such right upon
the continuation or recurrence of any such Event of Default.  Lender may take or
release other security; may release any party primarily or secondarily liable
for the Obligations; may grant extensions, renewals or indulgences with respect
to the Obligations and may apply any other security therefor held by it to the
satisfaction of the Obligations without prejudice to any of its rights
hereunder.

 

SECTION 9.                                             NOTICES.

 

All notices hereunder shall be in writing, personally delivered, sent by
overnight courier service, sent by facsimile transmission (with proof of
completed transmission and followed by hardcopy delivery by overnight courier)
or sent by certified mail, return receipt requested, addressed to the other
party at its respective address stated below the signature of such parties or at
such other addresses as such parties shall from time to time designate in
writing to the other parties; and shall be effective on the date of receipt. 
Unless otherwise provided or required by law, if there is more than one
Borrower, any notice given by Lender to any Borrower is deemed to be notice
given to all Borrowers.

 

SECTION 10.                                      LENDER’S RIGHT TO PERFORM FOR
BORROWER.

 

Section 10.1.                                            Right to Perform.  If
Borrower fails to perform or comply with any of its agreements contained herein,
Lender shall have the right, but shall not be obligated, to effect such
performance or compliance, and the amount of any expenses of Lender thereby
incurred, together with interest thereon at the Default Rate, shall be due and
payable by Borrower upon demand.

 

Section 10.2.                                            Attorney-in-Fact. 
Borrower hereby irrevocably appoints Lender as Borrower’s attorney-in-fact
(which power shall be deemed coupled with an interest) to execute, endorse and
deliver any deed, conveyance, assignment or other instrument in writing as may
be reasonably necessary to vest in Lender any right, title, interest or power
which by the terms hereof are expressed to be conveyed to or conferred upon
Lender, including executing any documents necessary to perfect, amend, or to
continue the security interest granted in this Agreement or to demand
termination of filings of other secured parties.  Lender may at any time, and
without further authorization from Borrower, file a carbon, photographic or
other reproduction of any financing statement or of this Agreement for use as a
financing statement.  Borrower may file one or more financing statements
disclosing its security interest in any or all of the Collateral without
Borrower’s signature appearing thereon.  Borrower also hereby grants Lender a
power of attorney to execute any such financing statements, or amendments and
supplements to financing statements, and amendments and supplements to Schedule
A thereto, on behalf of Borrower without notice thereof to Borrower.  Borrower
hereby ratifies and approves all acts of any such attorney and agrees that
neither Lender nor any such attorney will be liable for any acts or omissions
nor for any error of judgment or mistake of fact or law.  The foregoing powers
of attorney, being coupled with an interest, are irrevocable until the
Indebtedness has been fully paid and satisfied and all agreements of Lender to
extend credit to or for the account of Borrower have expired or otherwise have
been terminated.  Borrower will reimburse Lender for all expenses for the
perfection and the continuation of the perfection of Lender’s security interest
in the Collateral.

 

SECTION 11.                                      SUCCESSORS AND ASSIGNS.

 

This Agreement shall inure to the benefit of Lender, its successors and assigns,
and shall be binding upon the successors of Borrower.  Neither the Collateral
nor the rights and obligations of Borrower under this Agreement, the Promissory
Note and the other Loan Documents may be transferred, sold, pledged, leased,
encumbered, assigned or delegated without the prior written consent of Lender. 
Lender may sell, assign, transfer, negotiate or grant participations in all or
any part of, or any interest in, Lender’s rights and obligations under this
Agreement, the Promissory Note and the other Loan Documents, and in the
Collateral.  In connection therewith, Lender may disclose all documents and
information which Lender now or hereafter may have relating to the Loan,
Borrower, or the business of Borrower.  Borrower agrees to fully cooperate with
Lender and take all such actions as Lender from time to time may reasonably
request in order to facilitate the sale, assignment, transfer, negotiation or
sale of a participation interest in Lender’s interest hereunder.  Borrower
agrees that any such assignee or participant may enforce all liens, rights and
remedies of Lender under the

 

11

--------------------------------------------------------------------------------


 

provisions of this Agreement, the Promissory Note or any other Loan Documents
relating hereto or under Applicable Laws, in the same manner as if such assignee
or participant were Lender and a direct creditor of Borrower.

 

SECTION 12.                                      WISCONSIN LAW GOVERNS.

 

Section 12.1.                                            Governing Law.  THIS
AGREEMENT, THE PROMISSORY NOTE AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, IN ALL RESPECTS, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
WISCONSIN (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH
STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
REGARDLESS OF THE LOCATION OF THE COLLATERAL.  IN NO EVENT SHALL LENDER HAVE ANY
LIABILITY TO BORROWER FOR INCIDENTAL, GENERAL, CONSEQUENTIAL, PUNITIVE OR
EXEMPLARY DAMAGES.

 

Section 12.2.                                            Jurisdiction.  The
parties agree that any action or proceeding arising out of or relating to this
Agreement, the Promissory Note or the other Loan Documents may be commenced in
any state or federal court of competent jurisdiction in the State of Wisconsin,
and each party submits to the jurisdiction of such court and agrees that a
summons and complaint commencing an action or proceeding in any such court shall
be properly served and shall confer personal jurisdiction if served personally
or by certified mail to it at its address designated pursuant hereto, or as
otherwise provided under the laws of the State of Wisconsin.

 

SECTION 13.                                      WAIVER OF JURY TRIAL.

 

BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH
BORROWER AND LENDER MAY BE PARTIES, ARISING OUT OF OR IN ANY WAY PERTAINING TO
THIS AGREEMENT, THE PROMISSORY NOTE OR THE OTHER LOAN DOCUMENTS.  BORROWER
AUTHORIZES LENDER TO FILE THIS PROVISION WITH THE CLERK OR JUDGE OF ANY COURT
HEARING SUCH CLAIM.  THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY
BORROWER AND BORROWER HEREBY ACKNOWLEDGES THAT NO REPRESENTATIONS OF FACT OR
OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY
OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.  BORROWER FURTHER ACKNOWLEDGES
THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT, THE PROMISSORY
NOTE AND THE OTHER LOAN DOCUMENTS AND IN THE MAKING OF THIS WAIVER BY LEGAL
COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.

 

SECTION 14.                                      MAXIMUM RATE OF INTEREST.

 

It is the intention of the parties hereto to comply with the applicable usury
laws.  Accordingly, it is agreed that, notwithstanding any provisions to the
contrary in this Agreement, the Promissory Note or any other Loan Document, in
no event shall this Agreement, the Promissory Note or any other Loan Document
require the payment or permit the collection of interest in excess of the
maximum amount permitted by Applicable Law.  If any such excess interest is
contracted for, charged or received under this Agreement, the Promissory Note or
any other Loan Document, or in the event that all of the principal balance shall
be prepaid, so that under any of such circumstances the amount of interest
contracted for, charged or received under this Agreement, the Promissory Note or
any other Loan Document on the principal balance shall exceed the maximum amount
of interest permitted by Applicable Law, then in such event:  (a) the provisions
of this Section 14 shall govern and control, (b) neither Borrower nor any other
Person or entity now or hereafter liable for the payment hereof shall be
obligated to pay the amount of such interest to the extent that it is in excess
of the maximum amount of interest permitted by Applicable Law, (c) any such
excess which may have been collected shall either be applied as a credit against
the then unpaid principal balance or refunded to Borrower, at the option of
Lender, and (d) the effective rate of interest shall be automatically reduced to
the maximum lawful contract rate allowed under the Applicable Law as now or
hereafter construed by the courts having jurisdiction thereof.  It is further
agreed that, without limitation of the foregoing, all calculations of the rate
of interest contracted for, charged or received under this Agreement, the
Promissory Note and the other Loan Documents which are made for the purpose of
determining whether such rate exceeds the maximum lawful contract rate, shall be
made, to the extent permitted by Applicable Law, by amortizing, prorating,
allocating and spreading in equal parts during the period of the full stated
term of the indebtedness evidenced hereby, all interest at any time contracted
for, charged or received from Borrower or otherwise by Lender in connection with
such Obligations; provided, however, that if any applicable state law is amended
or the law of the United States of America preempts any applicable state law, so
that it becomes lawful for Lender to receive a greater interest per annum rate
than is presently allowed by law, Borrower agrees that, on the effective date of
such amendment or preemption, as the case may be, the lawful maximum hereunder
shall be increased to the maximum interest rate per annum allowed by the amended
state law or the law of the United States of America (but not in excess of the
interest rate provided for herein).

 

12

--------------------------------------------------------------------------------


 

SECTION 15.                                      MISCELLANEOUS.

 

Section 15.1.                                            Entire Agreement.  This
Agreement, the Promissory Note and the other Loan Documents, collectively
constitute the entire agreement between the parties with respect to the subject
matter hereof and shall not be amended or altered in any manner except by a
document in writing executed by both parties.

 

Section 15.2.                                            Survival.  All
representations, warranties, and covenants of Borrower contained herein or made
pursuant hereto shall survive closing and continue throughout the term hereof
and until the Obligations are satisfied in full, except that any
indemnifications provided herein also shall survive such full satisfaction.

 

Section 15.3.                                            Severability.  Any
provision of this Agreement or any other Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  To the extent permitted
by Applicable Law, Borrower hereby waives any provision of law which renders any
provision hereof or thereof prohibited or unenforceable in any respect.

 

Section 15.4.                                            Counterparts;
Electronic Signature and Storage; Joint and Several Liability.  This Agreement
and the other Loan Documents may be executed in counterparts.  Photocopies,
facsimile transmissions, or electronic or digital transmissions of Adobe
portable document format files (also known as “PDF” files) of signatures shall
be deemed original signatures and shall be fully binding on the parties to the
same extent as original signatures.  Lender and Borrower acknowledge and agree
that:  (a) this Agreement, the other Loan Documents and all documents and
information related thereto may be reproduced and stored in any electronic
format, and the originals so reproduced destroyed; and (b) any such electronic
copy shall be deemed an original, shall be admissible in any court or other
proceeding, and shall be enforceable against the parties thereto, whether or not
the original is in existence and whether or not such reproduction was made or
preserved by Lender in the regular course of business.  IF MORE THAN ONE PARTY
EXECUTES THIS AGREEMENT AS BORROWER, EACH SHALL BE JOINTLY AND SEVERALLY LIABLE
HEREUNDER.

 

Section 15.5.                                            Expenses.  Borrower
shall not be charged for the preparation, negotiation, execution, delivery and
performance of the Loan Documents.  Borrower agrees to pay or reimburse Lender
for all reasonable costs and expenses (including the reasonable fees and
expenses of all counsel, advisors, consultants and auditors retained in
connection therewith), incurred in connection with: (a) the and enforcement of
the Loan Documents and the preservation of any rights thereunder (including,
without limitation, filing or recording fees and taxes); (b) collection,
including deficiency collections; (c) any advice in connection with the
administration of the Loan or the rights thereunder; and (d) any litigation,
dispute, suit, proceeding or action (whether instituted by or between any
combination of Lender, Borrower or any other Person), and an appeal or review
thereof, in any way relating to the Collateral, any Loan Document, or any action
taken or any other agreements to be executed or delivered in connection
therewith, whether as a party, witness or otherwise.

 

Section 15.6.                                            Time of the Essence. 
Time is of the essence in the performance of this Agreement, the Promissory Note
and the other Loan Documents.

 

Section 15.7.                                            Accounting Terms; UCC
Terms.  All accounting terms used in this Agreement and the other Loan Documents
which are not expressly defined in this Agreement have the meanings respectively
given to them in accordance with GAAP.  Except as otherwise specifically
provided herein, all computations made pursuant to this Agreement shall be made
in accordance with GAAP, and all financial statements shall be prepared in
accordance with GAAP.  All other undefined terms contained in this Agreement or
the other Loan Documents shall, unless the context indicates otherwise, have the
meanings provided for by the UCC.

 

Section 15.8.                                            Rules of Construction. 
For purposes of this Agreement and the other Loan Documents, the following
additional rules of construction shall apply, unless specifically indicated to
the contrary: (a) wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural; (b) the term “or” is not exclusive; (c) the term “including” (or any
form thereof) shall not be limiting or exclusive; (d) all references to statutes
and related regulations shall include any amendments of same and any successor
statutes and regulations; (e) all references to any instruments or agreements,
including references to any of the Loan Documents, shall include the exhibits
and schedules thereto, and any and all amendments, modifications or supplements
thereto; and (f) all references to Lender, Borrower or any other Person shall
include their successors and permitted assigns.

 

13

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

14

--------------------------------------------------------------------------------


 

LOAN AND SECURITY AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Loan and Security
Agreement to be duly executed as of the day and year first written.

 

 

 

 

 

 

 

Lender:  

BMO Harris Equipment Finance Company

 

Borrower:  

Rockford Corporation

 

 

 

 

 

By:  

/s/ Kristen Weber

 

By:  

/s/ John M. Perisich

 

 

 

 

 

Name:  

Kristen Weber

 

Name:  

John M. Perisich

 

 

 

 

 

Title:  

Officer

 

Title:  

EVP

 

 

 

 

 

 

250 East Wisconsin Ave

 

Form of Organization:

Corporation

 

Suite 1400

 

Jurisdiction of Organization:

 

 

Milwaukee, Wisconsin 53202

 

Organizational Number:

 

 

 

FEIN:

931021510

 

 

 

 

 

 

 

 

 

 

Co-Borrower:  

Q3 Contracting, Inc.

 

 

 

 

 

 

By:  

/s/ John M. Perisich

 

 

 

 

 

 

Name:  

John M. Perisich

 

 

 

 

 

 

Title:  

EVP

 

 

 

 

 

 

 

Form of Organization:

Corporation

 

 

 

Jurisdiction of Organization:

 

 

 

 

Organizational Number:

 

 

 

FEIN:

411718869

 

 

 

 

 

 

 

 

Co-Borrower:  

ARB, Inc.

 

 

 

 

 

 

By:  

/s/ A. Theeuwes

 

 

 

 

 

 

Name:  

A. Theeuwes

 

 

 

 

 

 

Title:  

CFO

 

 

 

 

 

 

 

Form of Organization:

Corporation

 

 

 

Jurisdiction of Organization:

 

 

 

 

Organizational Number:

 

 

 

FEIN:

952159777

 

15

--------------------------------------------------------------------------------


 

 

 

Co-Borrower:  

Stellaris LLC

 

 

 

 

 

 

By:  

/s/ A. Theeuwes

 

 

 

 

 

 

Name:  

A. Theeuwes

 

 

 

 

 

 

Title:  

CFO

 

 

 

 

 

 

 

 

Form of Organization:

LLC

 

 

 

Jurisdiction of Organization:

 

 

 

 

Organizational Number:

 

 

 

FEIN:

421729818

 

16

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Attachment to a Loan and Security Agreement Note No. 30278 Between

BMO Harris Equipment Finance Company (“Lender”) And

Rockford Corporation (“Borrower”) And

 Q3 Contracting, Inc.,

 ARB, Inc.,

 Stellaris LLC,

As (“Co- Borrower (s)”)

 

Dated April 28, 2014

 

Description

 

Year

 

Serial Number

 

Location

F550 4x2 Reg 16’ F/B Bar

 

2009

 

1FDAF56R49EA28546

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

F550 4x2 Reg Cab Servic

 

2009

 

1FDAF56R29EA35866

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

F550 4x2 Reg 16’ F/B Bar

 

2009

 

1FDAF56R69EA28547

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

F550 4x2 Reg Cab Servic

 

2009

 

1FDAF56R79EA08937

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

F550 4x2 Reg Cab Servic

 

2009

 

1FDAF56R29EA08943

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

F550 4x2 Reg Cab Servic

 

2009

 

1FDAF56R19EA08951

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T270 S/A Reg Cab W/Ser

 

2014

 

2NKHHM6X0EM394289

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T370 S/A Contractor Dum

 

2014

 

2NKHHM7X2EM404044

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T800 TRI/A DUMP

 

2014

 

1NKDXPEX8EJ412551

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T-20DD T/A Equipment T

 

2013

 

4KNFT2028DL161285

 

633 Cecelia Drive, Pewaukee, WI 53072 (Waukesha County)

T-20DD T/A Equipment T

 

2013

 

4KNFT202XDL161286

 

633 Cecelia Drive, Pewaukee, WI 53072 (Waukesha County)

T-20DD T/A Equipment T

 

2013

 

4KNFT202XDL161269

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T-20DD T/A Equipment T

 

2013

 

4KNFT2026DL161270

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T-20DD T/A Equipment T

 

2013

 

4KNFT2026DL161267

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T-20DD T/A Equipment T

 

2013

 

4KNFT2028DL161268

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T-20DD T/A Equipment T

 

2013

 

4KNFT2027DL161391

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T-20DD T/A Equipment T

 

2013

 

4KNFT2029DL161392

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T-20DD T/A Equipment T

 

2013

 

4KNFT2020DL161393

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T-20DD T/A Equipment T

 

2013

 

4KNFT2022DL161394

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T-20DD T/A Equipment T

 

2013

 

4KNFT2024DL161395

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

T-20DD T/A Equipment T

 

2013

 

4KNFT2026DL161396

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

T-20DD T/A Equipment T

 

2013

 

4KNFT2028DL161397

 

2351 East County Line, Des Moines, IA 50320 (Polk County)

T-20DD T/A Equipment T

 

2013

 

4KNFT202XDL161398

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

FT-14E T/A Concrete For

 

2014

 

5FTEE1823E1000536

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

2013 T-20DD T/A Equipment Trlr-AR

 

2013

 

4KNFT2029DL161957

 

2351 East County Line, Des Moines, IA 50320 (Polk County)

2013 T-20DD T/A Equipment Trlr-AR

 

2013

 

4KNFT2020DL161958

 

2351 East County Line, Des Moines, IA 50320 (Polk County)

2013 T-20DD T/A Equipment Trlr-AR

 

2013

 

4KNFT2022DL161959

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

2013 T-20DD T/A Equipment Trlr-AR

 

2013

 

4KNFT2029DL161960

 

2351 East County Line, Des Moines, IA 50320 (Polk County)

 

 

By initialing below, Borrower confirms that it has reviewed the entirety of this
5 page Schedule A and agrees that the information set forth in such Schedule is
accurate and complete.

 

 

 

 

Initial Here

 

 

INCLUDING ALL ATTACHMENTS, APPURTENANCES, ACCESSIONS, ACCESSORIES AND
SUBSTITUTIONS.

INSURANCE PROCEEDS ON ABOVE.

 

1

--------------------------------------------------------------------------------


 

2013 LSP 3040 4” Stringing Trl

 

2013

 

1L9LS3029DG321066

 

2351 East County Line, Des Moines, IA 50320 (Polk County)

2013 LCV 0406 Line Tamer

 

2013

 

1L9LC3024DG321067

 

2351 East County Line, Des Moines, IA 50320 (Polk County)

2014 T-20DD T/A Equipment Trailer

 

2014

 

4KNFT2026EL160069

 

2351 East County Line, Des Moines, IA 50320 (Polk County)

T-20DD T/A Equipment T

 

2014

 

4KNFT2223EL160625

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T-20DD T/A Equipment T

 

2014

 

4KNFT2021EL160626

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T-20DD T/A Equipment T

 

2014

 

4KNFT2023EL160627

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T-20DD T/A Equipment T

 

2014

 

4KNFT2025EL160628

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T-20DD T/A Equipment T

 

2014

 

4KNFT2027EL160629

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T-20DD T/A Equipment T

 

2014

 

4KNFT2023EL160630

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Lane LSP 3040 4” Stringin

 

2014

 

1L9LS3028EG321089

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Ingersoll Rand P185WJD

 

2013

 

4FVCABAA7DU449075

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Ingersoll Rand P185WJD

 

2013

 

4FVCABAA4DU449082

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Ingersoll Rand P185WJD

 

2013

 

4FVCABAA2DU449484

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Ingersoll Rand P185WJD

 

2013

 

4FVCABAA4DU450443

 

2351 East County Line, Des Moines, IA 50320 (Polk County)

Ingersoll Rand P185WJD

 

2013

 

4FVCABAA6DU450444

 

2351 East County Line, Des Moines, IA 50320 (Polk County)

Ingersoll Rand P185WJD

 

2013

 

4FVCABAA9DU450874

 

5112 North National Avenue, Sioux Falls, SD 57104 (Minnehaha County)

Ingersoll Rand P185WJD

 

2013

 

4FVCABAA0DU450875

 

2351 East County Line, Des Moines, IA 50320 (Polk County)

Ingersoll Rand P185WJD

 

2013

 

4FVCABAA4DU450877

 

5112 North National Avenue, Sioux Falls, SD 57104 (Minnehaha County)

Ingersoll Rand P185WJD

 

2013

 

4FVCABAAXDU454478

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Ingersoll Rand P185WJD

 

2013

 

4FVCABAA1DU454479

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Ingersoll Rand P185WJD

 

2013

 

4FVCABAAXDU454481

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Ingersoll Rand P185WJD

 

2013

 

4FVCABAA1DU454483

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Ingersoll Rand P185WJD

 

2013

 

4FVCABAA5DU454484

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Ingersoll Rand P185WJD

 

2013

 

4FVCABAA7DU454485

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Ingersoll Rand P185WJD

 

2013

 

4FVCABAA4DU454489

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Ingersoll Rand P185WJD

 

2013

 

4FVCABAA9DU454181

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Ingersoll Rand P185WJD

 

2013

 

4FVCABAA0DU454182

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Ingersoll Rand P185WJD

 

2013

 

4FVCABAA2DU454183

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

2010 PC206 Planer/Asphalt Mil SS Attach-Brkr/Rake

 

2010

 

DDG00946

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

CAT H65DS Asphalt Brea

 

2013

 

0FTS01987

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

2013 TopCap 305 Breaker SS Attach-Brkr/Rake

 

2013

 

H673

 

2351 East County Line, Des Moines, IA 50320 (Polk County)

2013 TopCap 305 Breaker SS Attach-Brkr/Rake

 

2013

 

H674

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Magnum TopCap RHB30

 

2013

 

H697

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Magnum TopCap RHB30

 

2013

 

H699

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

Magnum TopCap RHB30

 

2013

 

H757

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Magnum TopCap RHB30

 

2013

 

H758

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Magnum TopCap RHB30

 

2013

 

H759

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Magnum TopCap RHB30

 

2013

 

H760

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Magnum TopCap RHB30

 

2013

 

H761

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Magnum TopCap RHB30

 

2013

 

H787

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Polaris 800 Sportsman 6x

 

2013

 

4XACF76A5DB603113

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

Polaris 800 Sportsman 6x

 

2013

 

4XACF76A3DB615034

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

John Deere 310K 2WD R

 

2013

 

1T0310KXJDE245152

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

John Deere 310K 2WD R

 

2013

 

1T0310KXEDE245144

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

John Deere 310K 2WD R

 

2013

 

1T0310KXPDE246833

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

 

2

--------------------------------------------------------------------------------


 

John Deere 310K 2WD R

 

2013

 

1T0310KXADE246841

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

John Deere 310K 2WD R

 

2013

 

1T0310KXPDE246864

 

2351 East County Line, Des Moines, IA 50320 (Polk County)

John Deere 310K 2WD R

 

2013

 

1T0310KXEDE246973

 

2351 East County Line, Des Moines, IA 50320 (Polk County)

John Deere 310K 2WD R

 

2013

 

1T0310KXJDE246978

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

John Deere 310K 2WD R

 

2013

 

1T0310KXCDE246982

 

5112 North National Avenue, Sioux Falls, SD 57104 (Minnehaha County)

John Deere 310K 2WD R

 

2013

 

1T0310KXLDE246985

 

5112 North National Avenue, Sioux Falls, SD 57104 (Minnehaha County)

John Deere 310K 2WD R

 

2013

 

1T0310KXEDE246987

 

2351 East County Line, Des Moines, IA 50320 (Polk County)

John Deere 310K 2WD R

 

2013

 

1T0310KXCDE247087

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

John Deere 310K 2WD R

 

2013

 

1T0310KXCDE247090

 

2351 East County Line, Des Moines, IA 50320 (Polk County)

John Deere 310SK 4WD R

 

2013

 

1T0310SKEDE247089

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

John Deere 310SK 4WD R

 

2013

 

1T0310SKPDE247100

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

John Deere 310K 2WD R

 

2013

 

1T0310KXADE246855

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

John Deere 310K 2WD R

 

2013

 

1T0310KXADE246919

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

John Deere 310K 2WD R

 

2013

 

1T0310KXTDE249911

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

2008 Ditch Witch RT55 Plow

 

2008

 

CMWRT55HA80000443 / 5Y0161

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

2008 236B2 Rubber Skid Steer

 

2008

 

HEN09011

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

2008 236B2 Rubber Skid Steer

 

2008

 

HEN09079

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

2008 246C W/Hy-Flow Rubber Skid Steer

 

2008

 

JAY02339

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

2008 246C W/Hy-Flow Rubber Skid Steer

 

2008

 

CAT0246CKJAY02658

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

2008 236B2 Rubber Skid Steer

 

2008

 

HEN09184

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

2008 277C Multi-terrain Loader Skid Steer

 

2008

 

JWF01889

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

CAT 236B3

 

2013

 

CAT0236BEA9H04004

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

2013 CAT 303.5E CR Mini-X

 

2013

 

CAT3035ECRKY01499

 

1613 Read Street, Omaha, NE 68112 (Douglas County)

2013 CAT 303.5E CR Mini-X

 

2013

 

CAT3035ETRKY01500

 

1613 Read Street, Omaha, NE 68112 (Douglas County)

CAT 303.5E CR Mini-X

 

2013

 

CAT3035EKRKY01659

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

CAT 303.5E CR Mini-X

 

2013

 

CAT3035ECRKY01849

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

CAT 303.5E CR Mini-X

 

2013

 

CAT3035EHRKY01850

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

CAT 303.5E CR Mini-X

 

2013

 

CAT3035EERKY01851

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

CAT 303.5E CR Mini-X

 

2013

 

CAT3035ECRKY01852

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

CAT 303.5E CR Mini-X

 

2013

 

CAT3035ETRKY01853

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

CAT 303.5E CR Mini-X

 

2013

 

CAT3035ECRKY01857

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

CAT 303.5E CR Mini-X

 

2013

 

CAT3035EVRKY01858

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

2013 Vermeer RTX1250 Trenchr

 

2013

 

1VR6110R6D1001410

 

2351 East County Line, Des Moines, IA 50320 (Polk County)

Vermeer 24X40 Series 2

 

2009

 

1VRZ1903391000794

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Vermeer D36X50 Series 2

 

2008

 

1VR4230D281000362

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Grundodrill 4X

 

2012

 

4X1244176

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Grundodrill 4X

 

2013

 

4X1307180

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Grundodrill 4X

 

2013

 

4X1307181

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Grundodrill 4X

 

2013

 

4X1308182

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

2009 PV-500D Evacuator on 110221

 

2009

 

9050301

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Pacific Tek PV800 Evacua

 

2009

 

1J9BU14249L319285 / 9042801

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Pacific Tek PV800 Evacua

 

2009

 

1J9BU14269L319286 / 9042802

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Pacific Tek PV800 Evacua

 

2009

 

1J9BU14289L319287 / 9042803

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Ditch Witch FX60 Evacua

 

2008

 

1DSB202S281702145 / CMWFX60XT80000283

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

Pacific Tek PV800DHO

 

2013

 

4S9BU1424DL228219 / 3140205

 

1613 Read Street, Omaha, NE 68112 (Douglas County)

 

3

--------------------------------------------------------------------------------


 

Pacific Tek PV800DHO

 

2013

 

4S9BU1422DL228218 / 3140206

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

Pacific Tek PV800DHO

 

2013

 

4S9BU1420DL228220 / 3140207

 

2351 East County Line, Des Moines, IA 50320 (Polk County)

Pacific Tek PV100 - 11037

 

2013

 

3060201

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

McLaughlin V800LEHD

 

2013

 

1M9FE1223DS284019 / V8H040513581

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

McLaughlin V800LEHD

 

2013

 

1M9FE1223DS284022 / V8H040513579

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

McLaughlin V800LEHD

 

2013

 

1M9FE1225DS284085 / V8H050213636

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Grundodrill DS225/4X.1

 

2012

 

GS2251248682

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Grundodrill DS225/4X.1

 

2013

 

GS2251307686

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Grundodrill DS225/4X.1

 

2013

 

GS2251307687

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Grundodrill DS225/4X.1

 

2013

 

GS2251308688

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

2013 PCMS-1210 Msg Brd/Modem

 

2013

 

2S9US4128DS132275

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

DIGITRACK F2 LOCATO

 

2013

 

F2R30017265 / FBC3279 / FSD30017366

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

DIGITRACK F2 LOCATO

 

2013

 

F2R30020177 / FBC4362 / FSD30019877

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

DIGITRACK F2 LOCATO

 

2013

 

F2R30024320 / FBC3236 / FSD30023630

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

DIGITRACK F2 LOCATO

 

2013

 

30024640 / 00004821 / 30023855

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

Digitrack F2 Locator

 

2013

 

30016075 / 30017496 / 30024481

 

3066 Spruce Street, Little Canada, MN 55117 (Ramsey County)

Digitrack F2 Locator

 

2013

 

30016243 / 30016259 / 30024491

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

2013 F2 LOCATOR

 

2013

 

30027093 / 30037002

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

John Deere 27D Mini-X

 

2014

 

1FF027DXVDG258723

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

John Deere 27D Mini-X

 

2014

 

1FF027DXLDG258725

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

John Deere 27D Mini-X

 

2014

 

1FF027DXHDG258726

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

John Deere 27D Mini-X

 

2014

 

1FF027DXHDG258810

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

John Deere 27D Mini-X

 

2014

 

1FF027DXHDG258810

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T270 S/A Contractor Dum

 

2014

 

2NKHHM6X2EM392737

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

T370 S/A Contractor Dum

 

2014

 

2NKHHM7X1EM411034

 

5300 Colorado Blvd, Commerce City, CO 80022 (Adams County)

14 PETERBILT 367 TRACTOR

 

2014

 

1XPTP4TX6ED244016

 

599 Fm 793 Rd., Corsicana, Texas, 75109

14 PETERBILT 367 TRACTOR

 

2014

 

1XPTP4TX8ED244017

 

599 Fm 793 Rd., Corsicana, Texas, 75109

14 PETERBILT 367 TRACTOR

 

2014

 

1XPTP4TXXED244018

 

599 Fm 793 Rd., Corsicana, Texas, 75109

14 PETERBILT 367 TRACTOR

 

2014

 

1XPTP4TX1ED244019

 

599 Fm 793 Rd., Corsicana, Texas, 75109

14 PETERBILT 367 TRACTOR

 

2014

 

1XPTP4TX8ED244020

 

599 Fm 793 Rd., Corsicana, Texas, 75109

14 PETERBILT 367 TRACTOR

 

2014

 

1XPTP4TXXED244021

 

599 Fm 793 Rd., Corsicana, Texas, 75109

14 TRAILKING LOWBED TRAILER

 

2014

 

1TKJ05333EM123355

 

599 Fm 793 Rd., Corsicana, Texas, 75109

14 TRAILKING LOWBED TRAILER

 

2014

 

1TKJ0533XEM123353

 

599 Fm 793 Rd., Corsicana, Texas, 75109

14 TRAILKING LOWBED TRAILER

 

2014

 

1TKJ05336EM123351

 

599 Fm 793 Rd., Corsicana, Texas, 75109

14 TRAILKING LOWBED TRAILER

 

2014

 

1TKJ05338EM123349

 

599 Fm 793 Rd., Corsicana, Texas, 75109

14 TRAILKING LOWBED TRAILER

 

2014

 

1TKJ05330EM123345

 

599 Fm 793 Rd., Corsicana, Texas, 75109

14 TRAILKING LOWBED TRAILER

 

2014

 

1TKJ05334EM123347

 

599 Fm 793 Rd., Corsicana, Texas, 75109

11 CAT 966K WHEEL LOADER

 

2011

 

TFS00241

 

24740 Juniper Flats Rd. Homeland, CA

12 CAT 938K WHEEL LOADER

 

2012

 

SWL01101

 

1501 18th Street, Los Osos, CA 93402

12 CAT 930K WHEEL LOADER

 

2012

 

RHN01147

 

3500 S, Pegasus Drive, Bakersfield, CA, 93308

13 CAT 450E BACKHOE LOADER

 

2013

 

RBA00348

 

20602 Indian Ocean Drive, Lake Forest, CA 92630

13 CAT 336EL HYD EXCAVATOR

 

2013

 

BZY02356

 

1501 18th Street, Los Osos, CA 93402

 

4

--------------------------------------------------------------------------------


 

12 CAT 930K WHEEL LOADER

 

2012

 

RHN01487

 

5740 Arbor Vitae, Los Angeles, CA 90045

13 CAT 450E BACKHOE LOADER

 

2013

 

RBA00350

 

1501 18th Street, Los Osos, CA 93402

13 CAT 450E BACKHOE LOADER

 

2013

 

RBA00349

 

1501 18th Street, Los Osos, CA 93402

13 CAT 321D LCR HYD EXCAVATOR

 

2013

 

MPG00520

 

1501 18th Street, Los Osos, CA 93402

13 CAT 938K WHEEL LOADER

 

2013

 

SWL01322

 

1501 18th Street, Los Osos, CA 93402

12 CAT 930K WHEEL LOADER

 

2012

 

RHN01151

 

3500 S, Pegasus Drive, Bakersfield, CA, 93308

13 CAT 450E BACKHOE LOADER

 

2013

 

RBA00347

 

20602 Indian Ocean Drive, Lake Forest, CA 92630

13 CAT 336EL HYD EXCAVATOR

 

2013

 

BZY02298

 

1159 Jonata Park Rd., Buelton, CA 93427

13 CAT 321D LCR HYD EXCAVATOR

 

2013

 

MPG00501

 

1501 18th Street, Los Osos, CA 93402

CAT D7R XR DOZER WINCH

 

2007

 

AGN01545

 

599 Fm 793 Rd., Corsicana, Texas, 75109

CAT D7R XR DOZER WINCH

 

2007

 

AGN01546

 

599 Fm 793 Rd., Corsicana, Texas, 75109

CAT 583T PIPELAYER

 

2007

 

CMX00183

 

599 Fm 793 Rd., Corsicana, Texas, 75109

CAT 583T PIPELAYER

 

2007

 

CMX00184

 

599 Fm 793 Rd., Corsicana, Texas, 75109

CAT 583T PIPELAYER

 

2007

 

CMX00189

 

599 Fm 793 Rd., Corsicana, Texas, 75109

CAT 583T PIPELAYER

 

2007

 

CMX00198

 

599 Fm 793 Rd., Corsicana, Texas, 75109

CAT 583T PIPELAYER

 

2007

 

CMX00199

 

599 Fm 793 Rd., Corsicana, Texas, 75109

CAT 587T PIPELAYER

 

2007

 

FAT00289

 

8782 N County Rd. 850 E., New Carlisle, IN 46552

CAT 587T PIPELAYER

 

2007

 

FAT00290

 

922 N County Rd. 200 E., Chesterton, IN 46304

CAT 561N PIPELAYER

 

2008

 

TAD00103

 

20602 Indian Ocean Drive, Lake Forest, CA 92630

CAT 561N PIPELAYER

 

2008

 

TAD00108

 

20602 Indian Ocean Drive, Lake Forest, CA 92630

CAT 561N PIPELAYER

 

2008

 

TAD00109

 

1875 Loveridge Rode, Pittsburg, CA 94565

CAT 561N PIPELAYER

 

2008

 

TAD00110

 

20602 Indian Ocean Drive, Lake Forest, CA 92630

CAT 561N PIPELAYER

 

2008

 

TAD00111

 

20602 Indian Ocean Drive, Lake Forest, CA 92630

CAT 561N PIPELAYER

 

2008

 

TAD00114

 

1875 Loveridge Rode, Pittsburg, CA 94565

CAT 572R II PIPELAYER

 

2008

 

DSC00387

 

1875 Loveridge Rode, Pittsburg, CA 94565

CAT 572R II PIPELAYER

 

2008

 

DSC00388

 

1159 Jonata Park Rd., Buelton, CA 93427

CAT 321D LCR EXCAVATOR

 

2008

 

NAS00322

 

4201 Technology Drive, Fremont, CA 94538

DEERE 710J BACKHOE

 

2008

 

T0710JX160749

 

20602 Indian Ocean Drive, Lake Forest, CA 92630

DEERE 710J BACKHOE

 

2008

 

T0710JX173475

 

5740 Arbor Vitae, Los Angeles, CA 90045

CAT 336DL EXCAVATOR

 

2009

 

W3K00636

 

11204 Mondon Ave., Santa Fe Springs, CA 90670

CAT 345DL EXCAVATOR

 

2009

 

EEH00596

 

4201 Technology Drive, Fremont, CA 94538

CAT 420E BACKHOE 4x4

 

2009

 

PRA00288

 

1875 Loveridge Rode, Pittsburg, CA 94565

CAT 420E BACKHOE 4x4

 

2009

 

PRA00296

 

1501 18th Street, Los Osos, CA 93402

CAT 420E BACKHOE 4x4

 

2009

 

PRA00367

 

1501 18th Street, Los Osos, CA 93402

CAT 420E BACKHOE 4x4

 

2009

 

PRA00371

 

2500 E. Victoria St., Compton, CA 90220

CAT 336DL EXCAVATOR

 

2010

 

W3K01205

 

1322 Main St Route 20 Lumberport, West Virginia 26386

DEERE 710J BACKHOE

 

2010

 

T0710JX174259

 

28901 Fort Cady Rd., Newberry Springs, CA 92365

 

5

--------------------------------------------------------------------------------


 

SCHEDULE B

 

DEFINITIONS

 

Capitalized terms used in this Agreement and the other Loan Documents shall have
(unless otherwise provided elsewhere in this Agreement or in the Loan Documents)
the following respective meanings:

 

“Affiliate” of any Person shall mean any other Person that directly or
indirectly controls, or is controlled by, or is under common control with, such
Person.  The term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing.

 

“Agreement” means this Loan and Security Agreement, as the same may be amended,
modified or restated from time to time in accordance with the terms hereof, and
including all appendices, exhibits and schedules attached or otherwise
identified thereto.

 

“Applicable Law” means any Federal, state and local law, rule, regulation,
ordinance, order, code, common law, interpretation, judgment, directive, decree,
treaty, injunction, writ, determination, award, permit or similar norm or
decision of any Governmental Authority applicable to Borrower or any of its
properties.

 

“Borrower” means any Person or Persons identified as such in the preamble.

 

“Collateral” has the meaning assigned to it in Section 3.1.

 

“Collateral Schedule” means Schedule A to this Agreement.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Default Rate” has the meaning assigned to it in the Promissory Note.

 

“Environmental Laws” has the meaning assigned to it in Section 5.8.

 

“Equipment” has the meaning assigned to it in Section 3.1.

 

“Event of Default” has the meaning assigned to it in Section 7.1.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, consistently applied.

 

“Governmental Authority” means any federal, state, county, municipal, regional
or other governmental authority, agency, board, body, instrumentality or court,
in each case, whether domestic or foreign.

 

“Indemnified Party” has the meaning assigned to it in Section 6.9.

 

“Lender” means the Person identified as such in the preamble.

 

Liens” has the meaning assigned to it in Section 6.3.

 

“Loan” means the loan in the amount of the aggregate principal amount at any
time outstanding under this Agreement and evidenced by the Promissory Note, and
made to Borrower under the terms of this Agreement.

 

“Loan Documents” means this Agreement, the Promissory Note, and the other
documents and instruments executed pursuant hereto, and all other documents,
instruments, certificates and notices at any time delivered by any Person (other
than Lender) in connection with any of the foregoing.

 

1

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means (a) a materially adverse effect on the business,
condition (financial or otherwise), operations, performance or properties of
Borrower or any guarantor, (b) a material impairment of the enforceability of,
or the ability of Borrower or any guarantor to perform its obligations under or
to remain in compliance with, the Loan Documents or (c) a material impairment of
the perfection or priority of Lender’s security interest in any of the
Collateral.

 

“Maturity Date” has the meaning assigned to it in the Promissory Note.

 

“Obligations” has the meaning assigned to it in Section 3.1, and includes all
principal, interest (including interest accruing at the then applicable rate
provided in this Agreement or the Promissory Note and interest accruing at the
Default Rate provided in this Agreement or the Promissory Note after any Event
of Default), fees, charges (including, without limitation, Prepayment Charges as
provided in Section 2.2 of this Agreement and late charges as provided in the
Promissory Note), expenses, attorneys’ fees and any other sums chargeable to
Borrower under any of the Loan Documents.

 

“OFAC” has the meaning assigned to it in Section 6.13.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56 and any legislation that amends, modifies or replaces this Act.

 

“Payment Date” has the meaning assigned to it in Section 2.1.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability entity, or other legal entity or a Governmental Authority, whether
employed, hired, affiliated, owned, contracted with, or otherwise related or
unrelated to Borrower.

 

“Prepayment Charge” has the meaning assigned to it in Section 2.2.

 

“Prepayment Date” has the meaning assigned to it in Section 2.2.

 

“Promissory Note” has the meaning assigned to it in Section 1.2.

 

“Taxes” means taxes, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Lender.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State of Wisconsin or in any applicable jurisdiction; and any
reference to an article or section thereof shall mean the corresponding article
or section of any such applicable version of the Uniform Commercial Code.

 

2

--------------------------------------------------------------------------------


 

PROMISSORY NOTE

 

Principal Amount: $15,400,000.00

 

Interest Rate: 1.9400%

 

Date of Note: April 28, 2014

 

 

FOR VALUE RECEIVED, the undersigned Rockford Corporation (“Borrower”) And Q3
Contracting, Inc., ARB, Inc., Stellaris LLC as (‘‘Co-Borrower(s)’’) of 22845 NW
Bennett St Ste 150, Hillsboro, OR 97214 And 3066 Spruce Street, Little Canada,
MN, 5511726000 Commercentre Drive, Lake Forest, CA, 9263026000 Commercecentre
Drive, Lake Forest, CA, 926  promises to pay to the order of BMO Harris
Equipment Finance Company (“Lender”) of 250 E. Wisconsin Ave., Milwaukee, WI
53202, in lawful money of the United States of America, the principal amount of
$15,400,000.00, together with interest at the rate of 1.9400% per annum (the
“Interest Rate”) on the unpaid principal balance from April 28, 2014, until paid
in full.  This Promissory Note shall mature on April 28, 2019 (the “Maturity
Date”).

 

LOAN AND SECURITY AGREEMENT.  This Promissory Note is issued pursuant to that
certain Loan and Security Agreement dated as of April 28, 2014 between Borrower
and Lender (the “Loan Agreement”), and Lender shall be entitled to all of the
rights and remedies set forth therein.  This Promissory Note is secured by
certain Collateral described in the Loan Agreement.  Capitalized terms not
otherwise defined herein shall have the meanings set forth for such terms in the
Loan Agreement.

 

PAYMENT.  Borrower will pay this loan in 60 consecutive arrears monthly payments
of principal and interest, each in the amount of $269,720.52, payable monthly on
the 28th day of each calendar month, beginning May 28, 2014. Borrower’s final
payment will be due on the Maturity Date and will be for all principal, interest
and other amounts due under the Promissory Note and Loan Agreement which remain
unpaid.  Payments will be credited on the date actually received and applied as
provided in the Loan Agreement.  Borrower will pay Lender at Lender’s address
shown above or at such other place as Lender may designate in writing.  This
Promissory Note may be prepaid in whole or in part at the option of Borrower on
the terms set forth in the Loan Agreement.  Any partial prepayment shall
proportionately reduce each subsequent payment becoming due under this
Promissory Note on and after the date of such prepayment.

 

INTEREST.  The annual Interest Rate for this Promissory Note is computed on an
actual days/360 basis; that is, by applying the ratio of the annual Interest
Rate over a year of 360 days, multiplied by the outstanding principal balance,
multiplied by the actual number of days the principal balance is outstanding
compounded on a monthly basis.  Upon an Event of Default, including failure to
make any scheduled payment or to make any payment upon final maturity within ten
(10) days after such payment is due, Lender, at its option, may increase the
Interest Rate on this Promissory Note by 3.000 percentage points per annum (the
“Default Rate”).  As more fully provided in the Loan Agreement, in no event
shall this Promissory Note require the payment of interest in excess of the
maximum amount permitted by applicable law.

 

LATE CHARGE.  If any payment of any amount owing under this Promissory Note or
the Loan and Security Agreement is received by the Lender 10 or more days after
said payment is due, Borrower will be obligated to pay an amount equal to 5.000%
of the unpaid portion of such payment as a late charge.

 

REMEDIES UPON DEFAULT.  If an Event of Default occurs and is continuing, the
principal of this Promissory Note may be declared or otherwise become due and
payable in the manner, at the price and with the effect provided in the Loan
Agreement and Lender shall be entitled to exercise the remedies set forth herein
and in the Loan Agreement.  Such remedies shall be cumulative and concurrent and
may be pursued singly, successively or together, at the sole discretion of
Lender, and the failure to exercise any such right or remedy shall in no event
be construed as a waiver or release thereof.  Borrower waives presentment for
payment, demand, notice of demand, notice of nonpayment or dishonor, protest and
notice of protest of this Promissory Note, and all other notices in connection
with the delivery, acceptance, performance, default or enforcement of the
payment of this Promissory Note.

 

GOVERNING LAW.  This Promissory Note will be governed by federal law applicable
to Lender and, to the extent not preempted by federal law, the laws of the State
of Wisconsin without regard to its conflicts of law provisions.  This Promissory
Note has been accepted by Lender in the State of Wisconsin.

 

DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $50.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

1

--------------------------------------------------------------------------------


 

RIGHT OF SETOFF.  To the extent permitted by Applicable Law, Lender reserves a
right of setoff in all of Borrower’s accounts with Lender (whether checking,
savings, or any other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future
(excluding any IRA or Keogh accounts, or any trust accounts for which setoff is
prohibited by law).  Borrower authorizes Lender, to the extent permitted by
Applicable Law, to charge or setoff all sums owing on the indebtedness against
any and all such accounts, and, at Lender’s option, to administratively freeze
all such accounts to allow Lender to protect Lender’s charge and setoff rights
provided in this paragraph.  Borrower agrees that for purposes of this Right of
Setoff, the term “Lender” includes BMO Harris Bank N.A., its subsidiaries and
Affiliates.

 

PAYMENTS ABSOLUTE AND UNCONDITIONAL.  Borrower agrees that its obligation to
make payments under this Promissory Note is absolute and unconditional and is
not subject to setoff, counterclaim or abatement for any reason.

 

SUCCESSOR INTERESTS.  The terms of this Promissory Note shall be binding upon
Borrower, and upon Borrower’s heirs, personal representatives, successors, and
assigns, and shall inure to the benefit of Lender and its successors and
assigns.

 

GENERAL PROVISIONS.  This Promissory Note benefits Lender and its successors and
assigns, and binds Borrower and Borrower’s heirs, successors, assigns, and
representatives.  If any part of this Promissory Note cannot be enforced, this
factor will not affect the rest of the Promissory Note.  Lender may delay or
forgo enforcing any of its rights or remedies under this Promissory Note without
losing them.  Borrower and any other Person who signs, guarantees or endorses
this Promissory Note, to the extent allowed by law, waive presentment, demand
for payment, and notice of dishonor.  Upon any change in the terms of this
Promissory Note, and unless otherwise expressly stated in writing, no party who
signs this Promissory Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability.  All such parties agree that Lender,
in its sole and absolute discretion, may renew or extend (repeatedly and for any
length of time) this Promissory Note or release any party or guarantor or
Collateral; or impair, fail to realize upon or perfect Lender’s security
interest in the Collateral; and take any other action deemed necessary by Lender
without the consent of or notice to anyone.  All such parties also agree that
Lender may modify this Promissory Note without the consent of or notice to
anyone other than the party with whom the modification is made.

 

AT THE REQUEST OF LENDER, BORROWER SHALL AUTHORIZE LENDER TO DEBIT A BANK
ACCOUNT DESIGNATED BY BORROWER IN ORDER TO MAKE PAYMENTS OF PRINCIPAL, INTEREST,
FEES AND OTHER AMOUNTS FROM TIME TO TIME DUE UNDER THE LOAN AGREEMENT AND THIS
PROMISSORY NOTE.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

PRIOR TO SIGNING THIS PROMISSORY NOTE, BORROWER READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS PROMISSORY NOTE.  BORROWER AGREES TO THE TERMS OF THE
PROMISSORY NOTE AND ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY
NOTE.

 

IF MORE THAN ONE PARTY EXECUTES THIS PROMISSORY NOTE AS BORROWER, EACH SHALL BE
JOINTLY AND SEVERALLY LIABLE HEREUNDER.

 

 

 

 

 

 

Borrower:

 

Rockford Corporation

 

 

 

 

 

By:

 

/s/ John M. Perisich

 

 

 

 

 

Name:

 

John M. Perisich

 

 

 

 

 

Title:

 

EVP

 

 

 

 

 

 

 

 

 

Co-Borrower:

 

Q3 Contracting, Inc.

 

 

 

 

 

By:

 

/s/ John M. Perisich

 

 

 

 

 

Name:

 

John M. Perisich

 

 

 

 

 

Title:

 

EVP

 

 

 

 

 

 

 

 

 

Co-Borrower:

 

ARB, Inc.

 

 

 

 

 

By:

 

/s/ A. Theeuwes

 

 

 

 

 

Name:

 

A. Theeuwes

 

 

 

 

 

Title:

 

CFO

 

 

 

 

 

 

 

 

 

Co-Borrower:

 

Stellaris LLC

 

 

 

 

 

By:

 

/s/ A. Theeuwes

 

 

 

 

 

Name:

 

A. Theeuwes

 

 

 

 

 

Title:

 

CFO

 

3

--------------------------------------------------------------------------------